TDCJ Offender Details                                                                                     Page 1 of2


                                                                                                New Offender Search
       TE_XAS [)E;PAJ~.T:MI;NT QF CRIIVUNAS,. JUSTIC~




 Offender Information Details
   Return to Search list



 SID Number:                                         01459260

 TDCJ Number:                                        01930443

 Name:                                               COX,ARLON

 Race:                                               w
 Gender:                                              M
 DOB:                                                 1943-12-03

 Maximum Sentence Date:                               2038-11-26

 Current Facility:                                    JOE F GURNEY

 Projected Release Date:                              2024-01-17

 Parole Eligibility Date:                             2016-07-17

 Offender Visitation Eligible:                        YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                            Offender is not scheduled for release at this time.
           v

 Scheduled Release Type:                            Will be determined when release date is scheduled.

 Scheduled Release Location:                        Will be determined when release date is scheduled.


   ~   >                   "


  · Parole Review Information
 Offense History:
  Offense Date Offense Sentence Date County Case No. Sentence (YY -MM-DD)
       1989-03-29   I   OWl    I   1989-11-27   I   WALKER   I   15,452-C   I      4-00-00
                    I          I                I            I




http://offender. tdcj. texas.gov/OffenderSearch/offenderDetail.action?sid=O 1459260                        6/23/2015